DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claims 5-8 have been withdrawn. Claims 1-4 are pending.
Status of Previous Rejections
The rejections of Claims 1-4 under 35 U.S.C. 103 as being unpatentable over JP’503 (JP 2002-069503, IDS dated 07/16/2019) in view of JP’518 (JP 2002-231518A, hereinafter “JP’518”), and further in view of CN’870 (CN 103357870, hereinafter “CN’870”) have been withdrawn in view of the amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over EP’666 (EP 0354666, IDS dated 07/16/2019) in view of JP’518 (JP 2002-231518A, hereinafter “JP’518”), and further in view of CN’870 (CN 103357870, hereinafter “CN’870”).
Regarding claim 1, EP’666 teaches an Fe-Co-V based soft magnetic powder, comprising: Co in a proportion of 15.0 mass % or more and 52.0 mass % or less; V in a proportion of 1 mass % or more and 4.0 mass % or less; and Si in a proportion of 1 mass % or less, and the balance is Fe (Page 10, Ln 35-58), which overlaps the recited composition of Co. V, Si and Fe in claim 1. The sum of the content of V and the content of Si in EP’666 is 1-5 mass %, which overlaps the recited amount of V+Si in claim 1. Therefore the claimed composition is a prima facie case of obviousness over EP’666. See MPEP 2144.05 I.
Sample No. 19 in Table 8 of EP’666 meets the recited composition of Fe, Co, V and Si in claim 1. 
EP’666 does not teach the amount of Nb. JP’518 teaches a Fe-Co-V soft magnetic powder and discloses that adding 0.5-3 wt% Nb improves electric resistivity ([0013] to [0024]). Thus, it would be obvious to one of ordinary skill in the art to add 0.5-3 wt% Nb as taught by JP’518 in the magnetic powder of EP’666 in order to improve the electric resistivity as disclosed by JP’518. The amount of Nb disclosed by JP’518 overlaps the recited amount of Nb in claim 1 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
2/g or more and 0.80 m2/g or less, the powder can be sintered in a short time and the shape retaining property can be improved ([0060]). Thus, it would be obvious to one of ordinary skill in the art to make a soft magnetic powder having a specific surface area of 0.15 m2/g or more and 0.80 m2/g or less as taught by CN’870 in the process of making the powder of EP’666 in view of JP’518 in order to make a powder that can be sintered in a short time and has improved shape retaining property as disclosed by CN’870.
Regarding claim 2, EP’666 in view of JP’518 does not teach the particle size limitation recited in claim 2. CN’870 teaches an Fe-Co-V based soft magnetic powder ([0051]) and discloses that the particle diameter D10 is preferably 2 µm or more and 4 µm or less, and the particle diameter D50 is preferably 6 µm or more and 9 µm or less, and the particle diameter D90 is preferably 15 µm or more and 25 µm or less (see paragraph [0056]). CN’870 discloses magnetic powder having such size distribution is beneficial in making a sintered body having good magnetic and mechanical properties ([0054] to [0056]). Thus, it would be obvious to one of ordinary skill in the art to make a soft magnetic powder having a size distribution of D10 being 2 µm or more and 4 µm or less, and the particle diameter D50 being 6 µm or more and 9 µm or less, and the particle diameter D90 being 15 µm or more and 25 µm or less  as taught by CN’870 in the process of making the powder of EP’666 in view of JP’518 in order to make a sintered body having good magnetic and mechanical properties as disclosed by CN’870.

Regarding claim 3, EP’666 teaches that the soft magnetic powder is an atomized powder (Page 11, Ln 20-26).
Regarding claim 4, EP’666 discloses that the tap density is 3.61 g/cm3 (Table 8, Sample No. 19).
Response to Arguments
Applicant's arguments filed 12/23/2021 have been fully considered but they are moot in view of the new rejection ground.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733